UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7538



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


JOHN JERMAINE BECKHAM,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Senior
District Judge. (3:00-cr-00136-4; 3:06-cv-00292)


Submitted: December 14 2006                 Decided:   December 21, 2006


Before MICHAEL, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Jermaine Beckham, Appellant Pro Se. Amy Elizabeth Ray, OFFICE
OF THE UNITED STATES ATTORNEY, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               John   Jermaine      Beckham         seeks    to    appeal     the   district

court’s order denying his 28 U.S.C. § 2255 (2000) motion on the

ground that it was untimely filed.                     The order is not appealable

unless     a     circuit    justice      or    judge        issues    a     certificate    of

appealability.        28 U.S.C. § 2253(c)(1) (2000).                      A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”                   28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that any assessment of the constitutional claims

by   the    district       court    is    debatable          or    wrong     and    that   any

dispositive procedural ruling by the district court is likewise

debatable.        Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).                  We have independently reviewed the

record     and    conclude       that    Beckham      has    not     made    the    requisite

showing.       Accordingly, we deny a certificate of appealability and

dismiss the appeal.              We dispense with oral argument because the

facts    and     legal     contentions        are    adequately        presented      in   the

materials        before    the    court       and    argument        would    not    aid   the

decisional process.



                                                                                    DISMISSED




                                           - 2 -